DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 4-7, 9-14, and 16-20, the cancellation of claims 2, 3, 8, and 15, and the addition of new claims 21-25 filed September 1, 2021.
Claim Objections
Claims 1, 4, 7, 9, 10, 16-18, and 21-24 are objected to because of the following informalities:  
In regards to claim 1, lines 13 and 14, each instance of the word “shaft” should be changed to “shaft portion,” in lines 16 and 17, the phrase “second angular directions such that driving the arm along the first axis rotates the bell crank to drive the locking pin along the second axis” should be changed to “second angular directions, when the armature is linearly driven along the first axis, the bell crank rotates about the axis of rotation, thereby moving the locking pin along the second axis,” and lines 22-26 should read as follows: “wherein when a door, associated with the device, moves toward a closed position, the door applies a force to the locking pin and moves the locking pin in the second direction along the second axis toward the unlocked position, causing the bell crank to rotate about the axis of rotation in the second direction without linearly driving the armature in the second direction along the first axis.”
In regards to claim 4, line 3, the phrase “the first direction and the locking pin enters the locked position” should be changed to “the first direction along the first axis and causes the locking pin to move to the locked position,” in line 5, the phrase “the second direction and the locking pin enters the unlocked position” should be changed to “the second direction along the first axis and causes the locking pin to move to the unlocked position; and,” and in lines 6 and 7, the phrase “opposite the second electrical current” should be changed to “opposite to a polarity of the second electrical current” since the polarity of the second electrical current has not been recited in the previous lines of the claim.
In regards to claim 7, line 3, a comma should be inserted between the phrases “the locked position” and “the bell crank.”
In regards to claim 9, line 2, the phrase “in a latched position” should be changed to “in a latched position of the armature and the stationary pole” so as to coincide with the language in claim 10.
In regards to claim 10, line 2, a comma should be inserted between the phrases “the latched position” and “the locking pin.”
In regards to claim 16, the claim should read as follows: “A method for using the solenoid actuated locking system of claim 1, comprising the steps of: introducing a first electrical current to the solenoid of the locking mechanism to linearly drive the armature along the first axis, causing the locking pin to move along the second axis; and locking, with the locking pin, a door when the locking pin has been moved along the second axis to the locked position.”
In regards to claim 17, the claim should read as follows: “The method for using the solenoid actuated locking system of claim 16, further comprising: introducing a second electrical current to the solenoid to linearly drive the armature along the first axis, causing the locking pin to move along the second axis to the unlocked position; and unlocking the door by retracting the locking pin from a locking aperture of the door when the pin has been moved along the second axis to the unlocked position.”
In regards to claim 18, lines 2 and 3, the phrase “opposite the second electrical current” should be changed to “opposite to a polarity of the second electrical current” since the polarity of the second electrical current has not been recited in the previous lines of the claim.
In regards to claim 21, lines 5-8 should read as follows: “when the locking pin is moved in the second direction along the second axis without linearly driving the armature along the firs axis by the force applied to the locking pin, the biasing force of the spring is overcome by the first applied to the locking pin.”
In regards to claim 22, lines 2 and 3, the phrase “when the force in the second direction along the second axis applied to the locking pin is removed” should be changed to “when the force applied to the locking pin is removed,” and in line 5, a period should be inserted at the end of the claim.
In regards to claim 23, lines 5-7 should read as follows: “the armature includes a stop adjacent the slot, the biasing force of the spring biases the arm into engagement with the stop when the force is not applied to the locking pin.”
In regards to claim 24, lines 3 and 4, the phrase “when no force is applied to the locking pin in the second direction along the second axis” should be changed to “when the force is not applied to the locking pin, and lines 8-11 should read as follows: “the slot is sized and configured such that when the force is applied to the locking pin, the bell crank is rotated in the second angular direction, causing the arm to move within the slot to move the locking pin from the locked position to the unlocked position while the armature remains in the second position.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-14, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 13 and 14, the claim uses the term “shaft” to refer to portion 48 of the bell crank, however, the specification uses the term “shaft portion.”  The term “shaft” suggests that the bell crank includes a shaft or elongate member separate and attached to the arm, when the specification sets forth that the bell crank 
In regards to claim 1, lines 16 and 17, it is unclear how the arm 50 is driven along the first axis to cause the bell crank to rotate.  It is understood from the specification that the armature is the structure that is linearly driven along the first axis, such that the bell crank rotates about the axis of rotation, thereby moving the locking pin along the second axis, and will be examined as such.  See claim objections above.
In regards to claim 1, lines 22-26, the phrase “applying a force on the locking pin in the second direction” suggests that the direction of the force applied to the locking pin is in the second direction, however, this is not supported by the specification.  The force is applied to the slanted face of the locking pin, which is not in the same orientation as the second direction 22, by edges of opening 21 of the door 3 when the door is moved towards its closed position.  Therefore, it is understood from the specification that the force is applied to the locking pin along the second axis, since the slanted face is located at a point along the second axis, to move the locking pin in the second direction along the second axis.  Furthermore, the claim should use consistent terminology when referring to the “driving” of the armature.  Specifically, the preceding lines of the claim recite that the driving is linear driving, and therefore, the language used in line 25 should be consistent with that in the preceding lines.  The claim has been examined with the language set forth in the claim objections above.
In regards to claim 1, lines 22-29, the boundaries of the functional language of the claim are unclear because the claim does not provide a discernable boundary on 
In regards to claim 4, the relationship between the locking pin “entering” the locked and unlocked positions, as recited in claim 4, and the movement of the locking pin between the locked and unlocked positions, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “entering” of the locking pin into the locked and unlocked positions is equivalent to the movement of the locking pin to the locked and unlocked positions, and will be examined as such.  The claims should use consistent terminology.  Furthermore, the relationship between the linear driving of the armature and the movement of the locking pin is unclear from the claim language, when it is understood from the specification that the linear driving of the armature causes the movement of the locking pin, and will be examined as such.  See claim objection above.
In regards to claim 16, the language of claim 16 is not consistent with that of claim 1, which is now incorporated into claim 16.  Specifically, the relationship between the armature and the locking pin being “actuated,” as recited in claim 16, and the armature being linearly driven and the locking pin moving, as recited in claim 1, is 
In regards to claim 16, the relationship between the locking of the door with the locking pin, as recited in lines 8 and 9 of claim 16, and the locked position of the locking pin, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the door is locked when the locking pin has been moved along the second axis to reach the locked position, and will be examined as such.  See claim objection above.
In regards to claim 17, the relationship between the “retracting” of the armature and the locking pin, as recited in claim 17, and the armature being linearly driven and the locking pin moving, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the armature being “retracted” is equivalent to the armature being “linearly driven” and that the locking pin being “retracted” is equivalent to the locking pin “moving,” and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 21, line 6
In regards to claims 21-24, the claim language suggests that the direction of the force applied to the locking pin is in the second direction, however, this is not supported by the specification.  The force is applied to the slanted face of the locking pin, which is not in the same orientation as the second direction 22, by edges of opening 21 of the door 3 when the door is moved towards its closed position.  Therefore, it is understood from the specification that the force is applied to the locking pin along the second axis, since the slanted face is located at a point along the second axis, to move the locking pin in the second direction along the second axis.  See claim objections above.
In regards to claim 24, the relationship between the “force” recited in line 3 of claim 24 and the “force” recited in claim 1 is unclear from the claim language.  It is understood from the specification that the force of claim 24 is equivalent to the force of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 24, lines 9 and 10, because of the phrases “can rotate” and “can move,” it is unclear if the bell crank is rotating and the arm is moving in the claimed invention.  Based on the language of claim 1, it appears that the rotation of the bell crank and the movement of the arm must be positively recited, and will be examined with the language set forth in the claim objection above.  Furthermore, it is unclear how the arm “allows” the locking pin to move from the locked position to the unlocked position, which suggests that the arm releases some structure that allows the locking pin to move on its own.  This is not supported by the specification.  It is understood from the specification that the movement of the arm within the slot causes the locking pin to move from the locked position to the unlocked position, and will be examined as such.  See claim objections above.
Allowable Subject Matter
18.	Claims 1, 4-7, 9-14, and 16-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
19.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
20.	In regards to claim 1, Goldman (US-5339662) fails to disclose at least that the second axis is non-parallel to the first axis.  The axes of Goldman are parallel or incident with one another.  The examiner can find no motivation to modify the device of Goldman without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
21.	In regards to claim 1, Anselmi (EP 1870545 A2) fails to disclose that applying a force to the locking pin to move the locking pin in the second direction along the second axis toward the unlocked position, causes the bell crank to rotate about the axis of rotation in the second direction without linearly driving the armature in the second direction along the first axis.  The examiner can find no motivation to modify the device of Anselmi without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Response to Arguments
22.	In light of applicant’s amendments to the claims, some of the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn and some have been maintained above.  In light of applicant’s further amendments to the claims and addition of new claims, new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
23.	The examiner appreciates applicant’s amendments to the drawings, and therefore, the drawing objection set forth in the previous Office Action is withdrawn.
Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 6, 2021